Perlin, C.J. During the 1965 session of the Illinois General Assembly, claimant, State House News Stand, furnished newspapers for the use of the office of the Minority Leader, House of Representatives. Claimant now seeks payment in the amount of $87.62, which represents a balance allegedly due for such services from January 1, 1965 to July 1, 1965. A written stipulation was entered into between claimant and respondent, by their respective attorneys, which in part is as follows: “That claimant sold and delivered newspapers to the office of Rep. Albert W. Hachmeister, Minority Leader, and that the bill in the sum of $87.62 has not been paid. “That claimant failed to submit its statement of charges in time to the Speaker’s Office of the General Assembly to be paid from this biennium’s appropriations. “That the House of Representatives Minority Leader, Albert W. Hachmeister, in a letter dated April 5, 1966, stated that his office received the newspapers from claimant, and that said claimant is entitled to payment of the amount claimed in the sum of $87.62.” This Court has repeatedly held that, where a contract has been (1) properly entered into; (2) services satisfactorily performed, and materials furnished in accordance with such contract; (3) proper charges made therefor; (4) adequate funds were available at the time the contracts were entered into; and, (5) the appropriation for the biennium from which such claim could have been paid had lapsed, it would enter an award for the amount due. St. Mary’s Hospital, Decatur, of the Hospital Sisters of the Third Order of St. Francis, An Illinois Corporation, vs. State of Illinois, Case No. 5261, opinion filed February 24, 1966; Centreville Township Hospital vs. State of Illinois, Case No. 5279, opinion filed May 10, 1966. It appears that all qualifications for an award have heen met in the instant case. An award is, therefore, hereby made to claimant, State House News Stand, in the sum of $87.62.